DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Tram Richards on 15 August 2022.
This application has been amended as follows:
Replace the following claims listed as follows.

CLAIM 1: 
A method for dynamic hyper context-driven segmentation comprising: 
processing span traffic associated with a computing device on a network:
monitoring span traffic and collecting computer network hyper context associated with the computing device;
transmitting span traffic meta data to a hyper context cloud server; 
determining by the hyper context cloud server whether the span traffic meta data matches a policy condition corresponding to a set of computer network hyper context comprising a list of network connectivity properties and computing device properties; 
responsive to the span traffic meta data matching a policy condition by identifying the collected computer network hyper context from within the hyper context set, triggering a policy;
determining whether an action associated with the triggered policy is segment in conjunction with the collected network hyper context; 
responsive to determining that the action is segment, adding a MAC address of the computing device to a segment name provided in the policy; and 
pushing, by a cloud controller collaborated with the hyper context cloud server, the provided segment name to one or more network enforcement points associated with the network.  

CLAIM 8: 
An apparatus for dynamic hyper context-driven segmentation comprising: 
one or more processor devices;
a hyper context network sensor associated with a network, the hyper context network sensor being configured to process span traffic and collect computer network hyper context associated with a computing device on the network and generate span traffic meta data; 
a hyper context cloud server configured to receive the span traffic meta data, determine whether the span traffic meta data matches a policy condition corresponding to a set of computer network hyper context comprising a list of network connectivity properties and computing device properties, 
responsive to the span traffic meta data matching a policy condition by identifying the collected computer network hyper context from within the hyper context set, trigger a policy,
determine whether an action associated with the trigger policy is segment in conjuction with the collected network hyper context, and
responsive to determining that the action is segment, add a MAC address of the computing device to a segment name provided in the policy; and 
a cloud controller, collaborated with the hyper context cloud server, configured to push the segment name to one or more network enforcement points associated with the network.


Allow Subject Matter

Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1 and 8 (& associated dependent claims).
The present invention is directed to a method for for dynamic hyper context-driven segmentation. In view of the closest prior arts such as U.S. Patent 6,035,405 (by Gage) and U.S. PG-PUB: 2108/0027020 (by Pallas), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as processing span traffic associated with a computing device on a network: monitoring span traffic and collecting computer network hyper context associated with the computing device; transmitting span traffic meta data to a hyper context cloud server; determining by the hyper context cloud server whether the span traffic meta data matches a policy condition corresponding to a set of computer network hyper context comprising a list of network connectivity properties and computing device properties; determining whether an action associated with the triggered policy is segment in conjunction with the collected network hyper context; responsive to determining that the action is segment, adding a MAC address of the computing device to a segment name provided in the policy; and pushing, by a cloud controller collaborated with the hyper context cloud server, the provided segment name to one or more network enforcement points associated with the network


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2340 - 2022)